UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION
JOHN MCCASLAND,
Plaintiff,
vs. Case No.:8:17-cv-990-T-27AEP
PRO GUARD COATINGS, INC.,
Defendant.
/
ORDER

BEFORE THE COURT is Defendant’s Motion for Leave to File Plaintiff's Medical
Records Under Seal (Dkt. 62). Upon consideration, the Motion is GRANTED. Defendant has shown
good cause for the proposed medical records to be filed under seal. Defendant shall file said records
under seal by end of business tomorrow, Sepjember 4, 2019.

DONE AND ORDERED this _4 ‘~ day of September, 2019.

 

Copies to: Eleventh Circuit Court of Appeals, Counsel of Record, pro se Plaintiff
